t c memo united_states tax_court lee roy sullivan jr petitioner v commissioner of internal revenue respondent docket nos filed date lee roy sullivan jr pro_se olivia hyatt and steven m webster for respondent memorandum opinion cohen judge in these consolidated cases respondent determined deficiencies and additions to tax with respect to petitioner’s federal income taxes for and as follows additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure respondent has conceded the sec_6651 addition_to_tax for all years and some deductions as indicated below after concessions the issues for decision are whether petitioner is entitled to any deductions not previously allowed by respondent and whether he is liable for the additions to tax under sec_6651 and sec_6654 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background the material facts have been deemed stipulated pursuant to rule f petitioner resided in south carolina at the time that he filed his petitions petitioner was employed as a painter by waddell painting and received wages of dollar_figure dollar_figure and dollar_figure during and respectively he also received from the housing authority of the city of greenville rents of dollar_figure dollar_figure and dollar_figure during and respectively during petitioner received interest of dollar_figure petitioner did not file federal_income_tax returns for the years in issue respondent determined deficiencies based on third-party information reporting after a conference with the internal_revenue_service appeals_office certain of petitioner’s claimed deductions were accepted as discussed below procedural matters the petitions in these cases had attached copies of a form containing a hodgepodge of frivolous irrelevant and spurious arguments the form sets forth a general denial of tax_liability a claim of various deductions and exemptions and filing_status other than allowed in the statutory notices an assertion that the figures used stem from illegal immigrants using the taxpayer’s social_security_number an allegation that penalties should be waived because the internal_revenue_code is so complex and confusing a claim for the illegal telephone_excise_tax a claim of deductible expenses of tax preparation and advice on filing even though no returns were filed and a claimed lack of records justifying reconstruction and estimates with a citation of and quotation from 266_f2d_5 9th cir remanding t c memo this form is familiar because it is repeatedly used by persons relying on a tax defier web site see eg cook v commissioner tcmemo_2010_137 filed this date by notices served date these cases were set for trial in columbia south carolina on date attached to the notices setting case for trial was the court’s standing_pretrial_order which advises the parties of the requirements for preparation of cases for trial in this court specifically including the exchange of documents and the execution of stipulations in accordance with rule on date respondent filed in each case a motion under rule f asserting that petitioner had refused to stipulate to any facts or documents involved in the cases the proposed stipulations set out petitioner’s receipt of the items of income determined in the statutory notice and his failure_to_file timely returns an order to show cause was issued petitioner failed to submit a timely or proper response and the matters that were the subject of the motion were deemed stipulated at the time of trial petitioner was given an opportunity to show that the deemed stipulations should be set_aside but he failed to raise any reasonable dispute with respect to the items of income see sec_6201 he has never denied that he failed to file tax returns for the years in issue and he has asserted that he was not required to file them because he did not have enough income before trial petitioner sent to the court a series of frivolous and untimely discovery motions he served on respondent’s counsel requests for admissions seeking admissions of his claimed deductions without any substantiation or even identification of the year or amounts of the claimed deductions when the case was called for trial petitioner filed a motion in limine repeating his demands for discovery and requesting that respondent be denied the opportunity to admit evidence not made available to him before date one of the many errors made by petitioner in interpreting deadlines for discovery under the tax_court rules and for the exchange of documents under the standing_pretrial_order petitioner however did not have any records relating to his claimed employee_expenses or other itemized_deductions with him at trial he requested more time to present them he was advised that he could present any additional documents to respondent’s counsel and move to reopen the record within days for further stipulations or concessions because of inconsistencies in the record concerning petitioner’s mortgage interest_expense for the court ordered the parties to report as to any additional documents produced by petitioner after trial to substantiate his deductions and to report as to the correct allowance for mortgage interest_expense for allocated between interest allowable on schedule a itemized_deductions as an itemized_deduction and interest allowable on schedule e supplemental income and loss as rental expense on or about date petitioner submitted to respondent another list of the amounts that he claimed as itemized_deductions and some check records reflecting charitable_contributions he did not move to reopen the record respondent made additional concessions of mortgage interest deductible as rental expense for but made no further concessions based on the belatedly tendered documents that did not substantiate any deductions exceeding the standard_deduction allowed for each year discussion throughout the history of these cases petitioner has asserted erroneous legal arguments while asking that his procedural defaults be excused on the grounds that he is not legally trained he has misconstrued deadlines and complained of rather than complied with instructions about how he could cure his defaults he has pursued irrelevant discovery from respondent in a case where the relevant facts are solely within his knowledge and control he has apparently copied his petitions and various motions from an unreliable source petitioner has the burden of proving his entitlement to deductions see 292_us_435 512_f2d_882 9th cir affg tcmemo_1972_133 he is not entitled to have the burden_of_proof shift to respondent because he has failed to substantiate the items has failed to maintain required records and has failed to introduce credible_evidence with respect to the deductions apart from those respondent has conceded see sec_7491 rather than pursuing the straightforward approach of substantiating his claimed deductions petitioner has engaged in obstructive tactics and has ultimately failed to prove any deductions beyond those allowed by the appeals_office specifically he has failed to show that he has any itemized_deductions for or that in total would exceed or even equal the standard_deduction that he has been allowed for each year at trial and in his subsequent submission petitioner asserted that he is entitled to deductions for uniforms out-of- town meals cellular phone usage vehicle expenses and charitable_contributions he acknowledged that he had no receipts for any of the items claimed and specifically that he had no records of out-of-town meals cellular phone usage or business mileage petitioner asserts that his estimates of various expenses should be accepted without substantiating documents see 39_f2d_540 2d cir those that may be accepted based on estimates are less than amounts he previously claimed are less than amounts accepted by the appeals_office and even when combined with substantiated home mortgage expenses and uniform expenses accepted by the appeals_office are less than the standard deductions allowed for each year moreover items subject_to special statutory substantiation rules may not be allowed without compliance with those rules to be entitled to a deduction for uniforms petitioner would have to show the amounts spent for special clothing not suitable for ordinary street wear see 30_tc_757 alami el moujahid v commissioner tcmemo_2009_42 he has not done so to be entitled to employee_business_expense deductions for out-of-town meals cellular phone usage and vehicle expenses he would have to substantiate the amount time place and business_purpose of each item in accordance with sec_274 and sec_280f and he has not produced any of the required substantiation and no amounts in excess of the standard deductions for each year are allowable under sec_7491 respondent has the burden of production with respect to the additions to tax as applicable in these cases the addition_to_tax under sec_6651 for failure_to_file a tax_return i sec_5 percent of the tax required to be shown on the return for each month or fraction of a month during which the failure continues not exceeding percent in the aggregate respondent has produced transcripts reflecting petitioner’s failure_to_file the returns in issue here and petitioner has acknowledged that failure petitioner’s only tendered excuse for failing to file returns is his claim that he had insufficient income but the wages exceeding dollar_figure that he received each year were far in excess of the minimum amount of gross_income requiring a return for each year generally for single individuals dollar_figure for dollar_figure for and dollar_figure for see sec_6012 he has not shown reasonable_cause for nonfiling and the additions to tax under sec_6651 will be sustained see eg 116_tc_438 the evidence at trial included a transcript of petitioner’s account for as well as evidence of petitioner’s nonfiling for and the years in issue because he failed to file returns for those years estimated payments of percent of his tax due for each year in issue were required and because they were not made an addition_to_tax applies see sec_6654 d b respondent’s burden of production has been met and petitioner has not asserted and the record does not suggest that any exception to this addition_to_tax is applicable see 75_tc_1 respondent did not request a penalty under sec_6673 and we have decided not to impose one sua sponte petitioner has however pursued frivolous and groundless arguments he is cautioned that such a course in future proceedings may result in a penalty against him in an amount not to exceed dollar_figure moreover other sanctions may also be applicable for noncompliance with his tax obligations see cook v commissioner tcmemo_2010_137 filed this date to reflect the foregoing decisions will be entered under rule
